Citation Nr: 0033778	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  98-16 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for status 
post anterior cruciate ligament repair of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to January 
1997.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for a 
right knee disorder, and assigned a 10 percent rating, 
effective from January 30, 1997.  Notice of the determination 
was issued by the Fargo, North Dakota Medical and RO Center.  
The claims folder was subsequently transferred to the 
Detroit, Michigan RO per the veteran's request after a change 
of residence.  


REMAND

In February 2000, the Board remanded this case to the RO for 
further development.  The RO was instructed to afford the 
veteran a VA examination to determine the extent of any 
disability associated with her right knee.  Documentation in 
the claims file indicates that the veteran failed to report 
for the examination scheduled in September 2000.  

However, there is no evidence in the claims folder showing 
that the veteran received actual notice of the September 2000 
examination.  While 38 C.F.R. § 3.655 provides that a 
claimant's failure to report for an examination requires 
either a decision based on the evidence of record or denial 
of the claim, that regulation is based upon the assumption 
that the veteran receives notice of that physical 
examination.  The evidence on file does not show that the 
veteran received notice.  Accordingly, the Board finds that 
the RO should attempt to obtain documentation of the notice 
provided to the veteran of the scheduled examination, and in 
the absence thereof, should afford the veteran another 
opportunity to be examined before final appellate 
disposition.

In a November 2000 Written Brief Presentation, the 
representative reported that the veteran had moved overseas 
with her spouse who is an active servicemember.  The 
representative requested that VA contact the veteran and 
determine whether she wanted to schedule a VA examination at 
her current location.  The representative did not provide the 
veteran's current address.  The Board notes that in the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of her whereabouts.  If she does not do 
so, there is no burden on the VA to "turn up heaven and 
earth" to find her.  Hyson v. Brown, 5 Vet. App. 262 (1993).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the 
representative and ascertain the 
veteran's current address.  If the 
representative is unable to provide the 
address, the RO should send 
correspondence to the veteran's last 
known address of record.  The veteran 
should be asked to provide her current 
address and the date she moved there.  
The RO should inform the veteran that it 
is her responsibility to keep VA apprised 
of her current address.  All efforts to 
locate the veteran's current address 
should be documented.  The veteran should 
also be asked whether she wishes to have 
a VA examination scheduled at her current 
location.  

2.  The RO should attempt to obtain 
documentation of the notice provided the 
veteran for the VA examination scheduled 
to be conducted in September 2000.  

3.  In the event that documentation of 
the prior scheduled VA examination is not 
obtained, or if the veteran indicates 
that she wishes an examination at her 
current location, the veteran should be 
scheduled for a VA examination to 
determine the extent of any and all 
disability associated with her right 
knee.  All indicated tests, studies and 
X-rays should be conducted.  The report 
should set forth all objective findings 
regarding the right knee, including 
complete range of motion measurements. 
The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The results of the physical 
examination and all clinical/diagnostic 
testing must be fully delineated and 
appropriate diagnoses rendered.  

In accordance with DeLuca v. Brown, 8 
Vet.App. 202, 206-7 (1995), the 
examination report must identify any 
functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, and pain motion or pain 
with use of the right knee.  If the 
veteran describes flare-ups of pain, the 
examiner should offer an opinion as to 
whether there would be additional limits 
on functional ability during episodes of 
flare-ups, and if feasible, express this 
in terms of additional degrees of 
limitation of motion during the flare-
ups.  If the examiner is unable to offer 
an opinion as to the nature and extent of 
any additional disability during a flare-
up, that fact should be so stated.  The 
examination report should be returned in 
a legible narrative format.  

4.  Prior to the examination, the RO must 
inform the veteran of all consequences of 
her failure to report for the examination 
under 38 C.F.R. § 3.655 in order that she 
may make an informed decision regarding 
her participation in said examination.  A 
copy of such notice must be associated 
with the claims file.  

5.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  Thereafter, the RO should, in light 
of any additional evidence and DeLuca, 
readjudicate the issue on appeal. The RO 
should discuss all applicable diagnostic 
codes, with particular attention to the 
applicability of the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  

If any benefit sought remains denied, the veteran and her 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.


The appellant has the right to submit additional evidence and 
argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



